91 F.3d 134
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Paul TURNER, Petitioner--Appellant,v.David S. KUYKENDALL, Virginia Department of Corrections,District 12, Staunton, Virginia, Respondent--Appellee.
No. 96-6313.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 1, 1996.

John Paul Turner, Appellant Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing his petition for failure to state a coherent claim and denying his Fed.R.Civ.P. 59(e) motion.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are not appealable final, interlocutory, or collateral orders.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1067 (4th Cir.1993).


2
We deny a certificate of appealability and dismiss the appeal as interlocutory.  We deny the motion for oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED